Citation Nr: 0030803	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for service 
connection for a chronic back disorder, to include 
thoracolumbar strain.

2.  Entitlement to an initial evaluation greater than 10 
percent for cervical spondylosis with central canal stenosis 
at C5-C6 and C6-C7 for the time period prior to August 18, 
1998.

3.  Entitlement to an initial evaluation greater than 40 
percent for cervical spondylosis with central canal stenosis 
at C5-C6 and C6-C7 for the time period beginning August 18, 
1998.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1974, and from November 1990 to June 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO).

The RO assigned a higher, 40 percent, evaluation for the 
veteran's service-connected cervical spine disability, 
effective in August 1998.  However, the veteran's appeal 
concerning these issues remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  In addition, because 
the RO determined that the effective date for the increase 
should be in August 1998, there are now two time periods 
under consideration: the period prior to August 18, 1998, 
when the veteran's cervical spine disability was evaluated as 
10 percent disabling; and the period beginning August 18, 
1998.

The veteran expressed disagreement with the RO's December 
1998 denial to reopen the previously denied claim for service 
connection for a chronic back disorder, to include 
thoracolumbar strain, in a December 1998 statement.  The RO 
has not yet issued a statement of the case concerning this 
issue.  This issue is the subject of a remand immediately 
following this decision.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service-connected cervical spondylosis with central 
canal stenosis at C6-C6 and C6-C7 was manifested by no more 
than slight limitation of motion of the cervical spine and by 
severity of symptomatology characteristic of no more than 
mild intervertebral disc syndrome for the time period prior 
to August 18, 1998.

3.  The service-connected cervical spondylosis with central 
canal stenosis at C5-C6 and C6-C7 is manifested by 
symptomatology characteristic of no more than severe 
intervertebral disc syndrome for the period of time beginning 
August 18, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial assignment of an evaluation 
greater than 10 percent for the service-connected cervical 
spondylosis with central canal stenosis C5-C6 and C6-C7, for 
the time period prior to August 18, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.71a, Diagnostic Code 
5290 (1999).

2.  The criteria for the initial assignment of an evaluation 
greater than 40 percent for the service-connected cervical 
spondylosis with central canal stenosis C5-C6 and C6-C7, for 
the time period beginning August 18, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.71a, Diagnostic Code 
5293-5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991) and Public Law 
No. 106-475, the Veterans Claims Assistance Act of 2000 (Nov. 
9, 2000; 114 Stat. 2096), has been satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  The vertebrae of the three segments of the 
spine are considered groups of minor joints.  Thus, the 
factors relevant to joint disability warrant consideration.  
See 38 C.F.R. § 4.45.

The Board notes that the medical evidence includes complaints 
of and treatment for other parts of the veteran's spine, 
including his lower back.  Namely, the record shows he was 
hospitalized for lumbar diskectomy in 1997.  In discussing 
his cervical spine disability, the veteran has included 
symptomatology associated with his lower back problems.  
However, the veteran has been denied service connection for a 
chronic back disorder, to include thoracolumbar sprain.  
Hence, the Board will not consider manifestations of the 
lower back disability in evaluating the severity of the 
veteran's service-connected cervical spine disability.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

A.  Time Period Prior to August 18, 1998

Service connection for a cervical spine disability was 
initially granted in an April 1999 rating decision, pursuant 
to a March 1999 Board decision granting entitlement to 
service connection for the disability.  A 10 percent 
evaluation was assigned, effective in February 1992.  The RO 
based its decision on the medical evidence of record 
including, inter alia, an April 1992 VA examination report 
which reveals objective findings of mild tenderness to 
palpation in the para-cervical region without muscle spasm, 
and intact reflexes and sensation.  Range of cervical spine 
motion was reported to be 40 degrees flexion, 35 degrees 
extension, and 80 degrees bilateral lateral rotation.  The 
examiner noted that the veteran stood erect and walked with 
an unremarkable gait pattern.  The report reflects a 
diagnosis of cervical strain by history.  Results of X-rays 
conducted in January 1992 evidence some anterior wedging of 
the C5 vertebral body, but no dislocation in the curvature 
and alignment of the cervical spine and no other abnormality.  
The 10 percent evaluation was confirmed and continued 
throughout this time period.

The 10 percent assigned during this time period for the 
veteran's service-connected cervical spine disability was 
accorded under Diagnostic Code 5290 for slight limitation of 
motion in the cervical spine.  Under Diagnostic Code 5290, 
limitation of motion of the cervical spine is rated 20 
percent when moderate, and 30 percent when severe.

The veteran has appealed the 10 percent evaluation assigned 
his service-connected cervical spine disability during this 
time period and contends that a higher evaluation is 
warranted therefor.  After review of the record, the Board 
finds that the veteran does not exhibit the symptoms required 
for the assignment of a higher evaluation for this service-
connected disability during this time period.

In considering limitation of motion under Diagnostic Code 
5290, the Board first notes that the April 1992 VA 
examination report reflects range of cervical spine motion 
measured at 40 degrees flexion, 35 degrees extension, and 80 
degrees bilateral lateral rotation.  VA outpatient records 
document slight decrease in range of cervical spine motion in 
September 1993, but otherwise full range of motion throughout 
this time period-albeit with pain in October 1996 and April 
1997.  The medical evidence thus does not suggest that the 
veteran experiences limitation of cervical spine motion that 
is consistent with a rating greater than 10 percent for 
slight limitation of motion.

Manifestations of a disability may be separately, compensably 
evaluated where they create a separate disability neither 
duplicating nor overlapping another condition.  VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, for the following reasons, the 
Board finds that neither higher nor separately compensable 
ratings are appropriate under other diagnostic codes. 

Under Diagnostic Code 5293, a higher, 20 percent evaluation 
could also be warranted for moderate, recurring attacks of 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  Yet, while the medical evidence does present findings 
of sensory and motor deficit, the medical evidence simply 
does not present an overall disability picture reflecting 
symptomatology that is greater than mild during this time 
period.  In this regard, the Board notes that separate, 
compensable ratings would not be assigned under both 
Diagnostic Codes 5290 and 5293.  In VAOPGCPREC 36-97 
(December 12, 1997) the General Counsel held, in part, that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

Specifically, concerning the level of disability, VA 
outpatient records document overall objective findings of 
mild paraspinal tenderness without spasm, equal bilateral 
deep tendon reflexes, and intact motor, neurological, and 
sensory findings.  Where these findings have reflected an 
increase in symptomatology, it has either been a temporary 
manifestation or has been described as mild in severity.  
Specifically, outpatient records reflect that questionable 
decreased sensation was noted in the left 3rd and 4th fingers 
in September 1993 and decreased motor findings were detected 
in the left upper arm in October 1996.  Yet, the balance of 
the medical evidence presents motor, neurological, and 
sensory findings within normal limits, including the April 
1992 VA examination report and outpatient entries dated in 
April 1993 and April 1997.  The medical evidence further 
reflects additional clinical findings of compression of the 
anterior aspect of C5 without paravertebral soft tissue 
swelling in June 1994, but the manifestation was described as 
mild, and the impression was of no acute radiographic 
abnormality.  In January 1997, a finding of no radiculopathy 
was noted.  Finally, results of electromyography (EMG) 
testing conducted in April 1997 evidence prolonged distal 
latency in the left median nerve, with an impression of 
carpal tunnel syndrome, also described as mild.

Higher, or separately compensable, evaluations could also be 
assigned for unfavorable ankylosis of the cervical spine, 
under Diagnostic Code 5287; for complete bony fixation 
(ankylosis) of the spine, under Diagnostic Code 5286; and for 
the residuals of fractured vertebrae, under Diagnostic Code 
5285.  However, neither fracture nor ankylosis of the 
cervical spine is present.  There is thus no manifestation 
that may be evaluated under these diagnostic codes.

The Board also notes that arthritis evidenced by X-ray 
findings is rated under Diagnostic Codes 5003 through 5010, 
which directs that such a manifestation be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Code 5200, etc.) unless the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes.  However, even if the medical 
evidence were to present a diagnosis of arthritis, in the 
present case, the award of a separate, compensable evaluation 
under Diagnostic Codes 5003 through 5010 is impermissible, as 
the veteran is already receiving a 10 percent evaluation 
under Diagnostic Code 5290 for limitation of motion.  See 
38 C.F.R. § 4.14 (1999).

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 10 percent for the 
veteran's service-connected cervical spondylosis with central 
canal stenosis at C5-C6, and C6-C7 are not met during this 
period.  

B.  Time Period Beginning August 18, 1998

In March 2000, the RO increased the evaluation assigned the 
veteran's service connected cervical spine disability to 40 
percent, effective in August 1998.  The RO based its decision 
on the medical evidence of record including, inter alia, VA 
examination reports dated in August 1998 and March 2000.  

The August 1998 VA examination report reflects complaints of 
severe neck pain radiating down into the left upper 
extremity.  The report reveals objective findings of 
paraspinal tenderness, absent deep tendon reflexes, and 
normal strength.  Sensory examination showed patchy 
diminution of pinprick sensation on the left upper extremity 
from arm to wrist, on the left hand in a median nerve 
distribution area, and on the right hand in a median nerve 
root distribution area.  Active range of cervical spine 
motion was recorded at 20 degrees flexion, 10 degrees 
extension, 30 degrees left lateral rotation, and 35 degrees 
right lateral flexion, 25 degrees left rotation, and 35 
degrees right rotation.  Passive range of motion was reported 
to be 30 degrees flexion with discomfort, 20 degrees flexion 
with discomfort, 40 degrees bilateral lateral flexion with 
pain, and 40 degrees bilateral rotation with severe pain.  
The examiner noted that the veteran used a cane and walked 
with a stiff, slow gait pattern, but without abnormal 
deviation.  He sat comfortably and could rise without 
difficulty.  He could also get on and off the examination 
table without difficulty, but he had some difficulty putting 
his socks and shoes back on.  He had difficulty walking on 
his heels at toes in the right lower extremity, and he could 
not stand on one leg at a time.  The report reflects a 
diagnosis of degenerative disc disease of the cervical spine 
with probable cervical radiculopathy and chronic neck pain.  
Further clinical testing was requested, and conducted in 
September 1998.  The findings are as follows.  Results of 
X-rays evidence intact vertebral bodies with good alignment 
but minimal loss in the height of C5 anteriorly, minimal 
degenerative changes in the lower cervical region with disc 
space slightly narrowed at C6-C7, and small posterior 
osteophytes at C5-C6.  The examiner opined that the changes 
are due to mild cervical spondylosis.  Results of magnetic 
resonance imaging (MRI) reflect cervical spondylosis causing 
mild central canal stenosis at C5-C6 and C6-C7 with some 
encroachment on the left neural foramen, but without 
significant encroachment on the spinal cord.  EMG testing was 
reported to be within normal limits.  Nerve Conduction 
Studies (NCS) showed prolonged left median and motor distal 
latency, with an impression of left mild carpal tunnel 
syndrome, not significantly different from the previous, 
April 1997, EMG and NCS test results.

The March 2000 report shows complaints of severe pain in the 
neck radiating into both shoulders and the back of the head, 
inability to move his neck, and headaches.  The veteran also 
reported pain in his left elbow, hand, and fingers.  The 
report reflects objective findings of marked paraspinal 
tenderness and marked loss of cervical lordosis with normal 
sensation and equal, bilateral deep tendon reflexes.  Range 
of cervical spine motion was found to be 10 degrees flexion; 
15 degrees extension with excruciating pain throughout and 
severe pain radiating into the left scapular and shoulder 
area; 10 degrees active bilateral lateral flexion with marked 
pain after 30 degrees, and 30 degrees bilateral rotation with 
moderate discomfort and radiation of pain to the left 
shoulder and scapular area.  The veteran was observed to walk 
with a cane, in a slow and somewhat stooped and stiff gait.  
He could not stand on one leg or walk on his toes.  He could 
walk on his heels only with great difficulty and could not 
sustain his balance.  He could sit on the examination table 
but could squat and rise only halfway, requiring assistance 
to rise.  He removed and donned his socks and shoes with 
moderate difficulty.  The examiner diagnosed cervical spinal 
stenosis and spondylosis, and opined that the veteran 
exhibited obvious and marked limitation in range of motion 
with obvious difficulties in functional status due to pain 
and decreased range of motion.

A private medical evaluation, dated in February 2000, shows 
objective findings of pain and tenderness over the post 
cervical region and shoulder with range of motion 
measurements at 25 degrees flexion, 10 degrees extension, 30 
degrees left lateral flexion, 40 degrees right lateral 
flexion, 70 degrees left rotation with pain, and 40 degrees 
right rotation.

The 40 percent assigned during this time period for the 
veteran's service-connected cervical spine disability was 
accorded under Diagnostic Code 5290-5293 for limitation of 
motion in the cervical spine evaluated as severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 5293, a 
60 percent evaluation is warranted for pronounced 
symptomatology with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.

The veteran contends that an evaluation higher than 40 
percent is warranted for his service-connected cervical spine 
disability during this time period.  He testified in December 
1999 before a hearing officer at the RO that he experiences 
pain, pain on motion, and limitation of motion.  He further 
contends that he has pain radiating into his shoulder and 
pain, numbness, and tingling radiating into his left arm and 
hand.  Finally, he argues that his cervical spine disability 
renders him unable to work.  Nonetheless, after review of the 
record, the Board finds that the veteran does not exhibit the 
symptoms required for the assignment of a higher evaluation 
for this service-connected disability during this time 
period.

VA and private outpatient records show complaints of and 
treatment for neck pain.  Yet, these records simply do not 
reveal that, during this time period, the veteran's symptoms 
are more than severe in symptomatology, or that the veteran 
experiences attacks of intervertebral disc syndrome with less 
than intermittent relief.  Rather, while treatment records 
show that the veteran exhibits decreased sensation and 
strength during this time period, the medical evidence 
reflects that these findings are described, overall, as mild.  
Specifically, an October 1998 outpatient entry reflects 
weakness in the upper extremities described as minimal.  
Other outpatient records reflect findings of motor and 
sensation within normal limits.  In addition, the most recent 
findings of sensory function attributable to the cervical 
spine were reported to be within normal limits.  This 
findings was included in the March 2000 examination report, 
in which the examiner also concluded that further clinical 
testing was unnecessary, rendering September 1998 EMG and NCV 
results as those most current.  These findings show left 
carpal tunnel syndrome, which is described as mild.  
Furthermore, the medical evidence presents no findings of 
muscle spasm in the cervical spine.

As noted above, manifestations of a disability may be 
separately, compensably evaluated where they create a 
separate disability neither duplicating nor overlapping 
another condition.  VAOPGCPREC 23-97 (July 1, 1997); see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, for 
the following reasons, the Board finds that neither higher 
nor separately compensable ratings are appropriate under 
other diagnostic codes. 

As noted above, higher, or separately compensable, 
evaluations could also be warranted for unfavorable ankylosis 
of the cervical spine, under Diagnostic Code 5287; for 
complete bony fixation (ankylosis) of the spine, under 
Diagnostic Code 5286; or for the residuals of fractured 
vertebrae, under Diagnostic Code 5285.  As neither fracture 
nor ankylosis of the cervical spine is present, there is thus 
no manifestation that may be evaluated under these diagnostic 
codes.  Similarly, as noted above, the award of a separate, 
compensable evaluation under Diagnostic Codes 5003 through 
5010 is impermissible in this case, as limitation of motion 
is contemplated under Diagnostic Code 5290-5293, under which 
the veteran is already receiving a 40 percent evaluation.  
See 38 C.F.R. § 4.14 (1999).

After consideration of the evidence, the Board finds that the 
criteria for an evaluation higher than 40 percent for the 
veteran's service-connected cervical spondylosis with central 
canal stenosis at C5-C6, and C6-C7 are not met during this 
time period.  

C.  Other Considerations 

In rating this service-connected disability, the Board has 
considered, for both time periods, the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Objective observations of 
limitation of movement and pain were noted by the examiners 
and considered in the ranges of cervical spine motion 
recorded during both periods of time under consideration.  In 
addition, objective observations of decreased sensation and 
strength were also noted, particularly during the time period 
beginning in August 18, 1998, and an increased evaluation was 
granted due, inter alia, to the increased neurological 
findings.  No findings were made of abnormal movement, 
guarding of movement, muscle atrophy, weakness, or changes in 
condition of the skin indicative of disuse.  Consequently, 
the veteran's complaints of limitation of movement, pain, 
numbness, and tingling by themselves, do not support an 
assignment of a higher or separate, compensable evaluations 
other than those which are confirmed by this decision.  As 
discussed above, the ratings now assigned for the cervical 
spine disability during both periods of time under 
consideration accounts for the limited motion, weakness, and 
decreased sensation demonstrated.  The presence of other 
factors listed in 38 C.F.R. § 4.45, are either not contended 
or not shown.

This does not, however, preclude the granting of a higher 
evaluation for the veteran's service connected disability.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the evidence does not show an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required hospitalization for 
this disability during either period of time under 
consideration.  He required hospitalized for lumbar 
diskectomy in 1997, but this condition and the symptoms that 
arise from it are not part of the veteran's service-connected 
cervical spine disability and are not considered in 
evaluating this disability.  The record shows that the 
veteran has required treatment for his service-connected 
cervical spine disability, but it does not show that this 
treatment has been so frequent as to render the schedular 
criteria inadequate.  And, while the veteran has argued that 
his cervical spine disability renders him unable to gain and 
retain employment, the medical evidence does not show that he 
has been found unemployable.  Moreover, he has offered no 
statements indicating that he has been rejected for 
employment opportunities due to this service connected 
disability alone.  Rather, the medical evidence demonstrates 
that the veteran has required treatment for nonservice-
connected disabilities, such as a lower back disability, 
diabetes mellitus, and foot problems associated with his 
diabetes mellitus.  Thus, the evidence does not show that the 
impairment resulting from his service connected cervical 
spondylosis with central canal stenosis at C5-C6 and C6-C7, 
alone, markedly interferes with his employment during either 
period of time under consideration.  For the reasons noted 
above, the Board concludes that the impairment resulting from 
the cervical spondylosis with central canal stenosis at C5-C6 
and C6-C7 is adequately compensated by the 10 percent 
schedular evaluation under Diagnostic Code 5290 for the time 
period prior to August 18, 1998, and the 40 percent schedular 
evaluation under and Diagnostic Code 5290-5293 for the time 
period beginning August 18, 1998.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted for 
either time period under consideration.

The Board notes that the assignment of 10 percent and 40 
percent ratings is, in essence, a "staged" rating in this 
instance.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record does not, however, otherwise support 
assigning additional, different percentage disability ratings 
for this period.


ORDER

An initial evaluation greater than 10 percent for the service 
connected cervical spondylosis with central canal stenosis at 
C5-C6 and C6-C7 is denied for the time period before August 
18, 1998.

An initial evaluation greater than 40 percent for the service 
connected cervical spondylosis with central canal stenosis at 
C5-C6 and C6-C7 is denied for the time period beginning 
August 18, 1998.



REMAND

The RO denied service connection for a chronic back disorder, 
to include thoracolumbar strain, in a December 1998 rating 
decision.  The veteran submitted a notice of disagreement to 
this decision in the same month.  The RO has not yet issued a 
statement of the case identifying this issue.

The Court held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when a notice of disagreement is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  Consequently, the Board 
will remand to the RO for the issuance of a statement of the 
case the issue of entitlement to service connection for a 
chronic back disorder, to include thoracolumbar strain.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should prepare a statement of the 
case concerning the issue of entitlement 
to service connection for a chronic back 
disorder, to include thoracolumbar 
strain.

Thereafter, the case should be processed in accordance with 
the applicable regulations.  The veteran is notified that 
following this statement of the case he must perfect a timely 
substantive appeal.  The Board intimates no opinion as to the 
ultimate outcome of any additional claim or claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


